Citation Nr: 0931969	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  99-17 532	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis, right 
shoulder, claimed as secondary to service-connected gunshot 
wound residuals.  

2.  Entitlement to an increased evaluation for wound Muscle 
Groups II and IV, right, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals, 
pleural cavity injuries, currently evaluated as 20 percent 
disabling.  

4.  Whether there was clear and unmistakable error in an 
October 1946 rating decision that assigned a 40 percent 
disability rating for wound Muscle Groups II and IV, right.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from June 1942 to December 
1945.  

This appeal arises from May 1999, August 1999, and March 2005 
rating decisions of the Department of Veterans Affairs (VA), 
North Little Rock, Arkansas, Regional Office (RO).  


FINDING OF FACT

In September 2007, the Board was notified by the RO that the 
appellant died in March 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


